131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Mark S. MOORE, Appellant,v.Sherry WISE, Caseworker;  Fred Johnson, Functional UnitManager;  Bill Roger, Assist Caseworker, Appellees.
No. 97-2053.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 19, 1997.Filed Nov. 28, 1997.

Appeal from the United District Court for the Eastern District of Missouri.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.

PER CURIAM

1
Mark S. Moore appeals from the district court's1 28 U.S.C. § 1915(e) dismissal without prejudice of his action brought pursuant to 42 U.S.C. § 1983.  Having reviewed the record and Moore's brief, we conclude that the district court judgment was correct and that an extended opinion is not necessary.  [We note that the dismissal was without prejudice.]  See 8th Cir.R. 47B. The judgment is affirmed.



1
 The Honorable E. Richard Webber, United States District Judge for the Eastern District of Missouri